Title: From George Washington to Calvin Smith, 3 June 1781
From: Washington, George
To: Smith, Calvin


                        
                            Sir
                            Head Quarters New Windsor June 3d 1781
                        
                        You will see adverting to the Resolution of Congress of the 24th of Novr 1778, what provision they have made
                            respecting the Rank of Officers, who were Prisoners of War—In consequence of which & of a subsequent Resolution
                            you will be at liberty to Certify to the Authority of the State, the time when Leuit. Wattles would have been entitled to
                            promotion & the Rank he now would have held in the Regiment, if he never had been made a Prisoner by the Enemy—The
                            appointment will be dated accordingly. I am Sir your Hble Servant.

                    